Bleckley, Chief Justice.
The verdict as written out and returned, through a misconception of the meaning of the words plaintiff” and “ defendant,” represented the intention of one juror, but misrepresented the intention of eleven of the jurors. The question was between a mistrial and sending the j ury back to reconsider the verdict. Perhaps a mistrial would have been the better result. But the court, in the exercise of its discretion, preferred to remand the jury, and we cannot hold that this was an usurpation of power. There is no suggestion that the jury had been tampered with. The difference between finding .for the plaintiff and for the defendant is certainly very broad, but if there was really a mistake, as there seems to have been, the court was right in allowing the verdict to be reconsidered, the jury not having been discharged from the consideration of the case. The verdict was still in fieri.
Judgment affirmed.